Mr. Chief Justice Carter, dissenting: I think the decree in this case should be reversed. I agree with the reasoning, of the opinion in all respects except in its holding that the decree of the circuit court rightly held that the law was unconstitutional because of the provisions .of section 6 with reference to advertising for bids. This court has held that where the literal enforcement of the statute would cause great inconvenience and great injustice and lead to consequences which the legislature could not have contemplated, the courts are bound to presume that such consequences were not intended and adopt a construction which will promote the ends of justice and avoid the absurdity. (People v. Harrison, 191 Ill. 257.) The construction put upon said section 6 in the opinion of the court reaches conclusions that the legislature certainly never contemplated. The meaning of the section obviously is to require publicity. The word “publish” may be ignored for the purpose of effectuating the legislative intent and the provision treated as though that word were not contained in the section.